                  Case 2:19-cr-00259-JCC Document 52 Filed 01/12/21 Page 1 of 2




 1

 2                                                                 The Honorable John C. Coughenour

 3

 4

 5

 6                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 7                                          AT SEATTLE

 8   UNITED STATES OF AMERICA,
                                                            No. CR19-259 JCC
 9                   Plaintiff,
10           v.                                             STIPULATED MOTION TO EXTEND
                                                            REPORT DATE
11
     RYAN HERNANDEZ,
                                                            Note for Consideration:
12                                                          January 12, 2021
                     Defendant.
13

14           Defendant, Ryan Hernandez, by his undersigned counsel, respectfully moves the Court to

15   extend the date by which he must report to Bureau of Prisons (“BOP”) custody to a date no earlier
16   than February 15, 2021. The government, by Assistant United States Attorney Steven Masada,
17
     stipulates to this extension.
18
             The BOP has set Mr. Hernandez’s report date for January 15, 2021. However, Mr.
19
     Hernandez requires further evaluation of a potentially serious health condition, as set forth in the
20
     attached letters from his medical providers (Exhibit 1). As reflected in these letters, Mr.
21
     Hernandez requires additional testing to determine the seriousness of the situation and to
22
     determine the best course of treatment. Defense counsel submit that it would be in the interest of
23
     both Mr. Hernandez and the Bureau of Prisons to resolve these issues prior to Mr. Hernandez
24

25

      STIPULATED MOTION TO EXTEND REPORT                            BLACK & ASKEROV, PLLC
      DATE (Ryan Hernandez; No. CR19-259 JCC) - 1              705 Second Avenue, Suite 1111
                                                                    Seattle, WA 98104
                                                             206.623.1604 | Fax: 206.658.2401
               Case 2:19-cr-00259-JCC Document 52 Filed 01/12/21 Page 2 of 2




     reporting to serve his sentence. For these reasons, the parties stipulate that the Court should enter
 1
     an order extending Mr. Hernandez’s report date to a date no earlier than February 15, 2021.
 2

 3          Respectfully submitted this 12th day of January, 2021.

 4                                                  LAW OFFICE OF SARA L. CAPLAN

 5
                                                    s/ Sara L. Caplan
 6                                                  Sara L. Caplan
                                                    Attorney for Ryan Hernandez
 7                                                  Law Office of Sara Caplan
                                                    3550 Wilshire Blvd. #1130
 8                                                  Los Angeles, CA 90010
                                                    Phone:         310.550.5877
 9                                                  Email:         saralcaplan@gmail.com

10
                                                    BLACK & ASKEROV, PLLC
11

12                                                  s/ Christopher Black
                                                    Christopher Black
13                                                  Attorney for Ryan Hernandez
                                                    Black & Askerov, PLLC
14                                                  705 Second Avenue, Suite 1111
                                                    Seattle, WA 98104
15                                                  Phone:        206.623.1604
                                                    Fax:          206.658.2401
16                                                  Email:        chris@blacklawseattle.com
17

18

19
                                                    s/ Steven Masada
                                                    Steven Masada
20                                                  Assistant United States Attorney

21

22

23

24

25

      STIPULATED MOTION TO EXTEND REPORT                            BLACK & ASKEROV, PLLC
      DATE (Ryan Hernandez; No. CR19-259 JCC) - 2               705 Second Avenue, Suite 1111
                                                                     Seattle, WA 98104
                                                              206.623.1604 | Fax: 206.658.2401
